UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

STEPHEN LEONARD GUARDINO, JR.,

Plaintiff,
v. Case No. 3:18-cv-01390-.J-20JRK
ITT, INC.

Defendant.

0 R D E R
THIS CAUSE is before this Court following a Report and Recommendation (Dkt. 10) that
recommends this case be dismissed without prejudice for frivolity. No objections were flled to the
Report and Recommendation as required.l After an independent review of the record and upon
consideration of the Report and Recommendation, this Court finds that it is not clearly erroneous or
contrary to the law and adopts the same in all respects.
Accordingly, it is hereby ORDERED:
1. ' The Magistrate Judge’s Report and Recornrnendation (Dkt. 10) is ADOPTED;
2. Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or Costs
(Long Form) (Dkt. 2), construed as a Motion to Proceed In Forma Pauperis, is DENIED;
3. The case is DISMISSED without prejudice for frivolity; and
4. The Clerk is DIRECTED to terminate the pending motions and close this case.

DONE AND ENTERED at Jacksonville, Florida, this BQ{day of January, 2019.

Copies to:

 

 

' See footnote 1 of the Report and Recommendation (Dkt. lO).

Hon. J ames R. Klindt ,

Stephen Leonard Guardi'no, Jr., pro se
97 Wynnfield Drive
Palm Coast, FL 32164

